

116 S1309 : To identify and combat corruption in countries, to establish a tiered system of countries with respect to levels of corruption by their governments and their efforts to combat such corruption, and to assess United States assistance to designated countries in order to advance anti-corruption efforts in those countries and better serve United States taxpayers.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC116th CONGRESS1st SessionS. 1309IN THE HOUSE OF REPRESENTATIVESDecember 23, 2019Referred to the Committee on Foreign AffairsAN ACTTo identify and combat corruption in countries, to establish a tiered system of countries with
			 respect to levels of corruption by their governments and their efforts to
			 combat such corruption, and to assess United States assistance to
			 designated countries in order to advance anti-corruption efforts in those
			 countries and better serve United States taxpayers.
	
 1.Sense of CongressIt is the sense of Congress that— (1)it is in the foreign policy interest of the United States to help foreign countries promote good governance and combat public corruption;
 (2)multiple Federal departments and agencies operate programs that promote good governance in foreign countries and enhance such countries’ ability to combat public corruption; and
 (3)the Department of State should— (A)promote coordination among the Federal departments and agencies implementing programs to promote good governance and combat public corruption in foreign countries in order to improve effectiveness and efficiency; and
 (B)identify areas in which United States efforts to help other countries promote good governance and combat public corruption could be enhanced.
				2.Annual assessment
 (a)In generalFor each of the fiscal years 2020 through 2026, the Secretary of State shall assess the capacity and commitment of foreign governments to which the United States provides foreign assistance under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) or the Arms Export Control Act (22 U.S.C. 2751 et seq.) to combat public corruption. Each such assessment shall—
 (1)utilize independent, third party indicators that measure transparency, accountability, and corruption in the public sector in such countries, including the extent to which public power is exercised for private gain, to identify those countries that are most vulnerable to public corruption;
 (2)consider, to the extent reliable information is available, whether the government of a country identified under paragraph (1)—
 (A)has adopted measures to prevent public corruption, such as measures to inform and educate the public, including potential victims, about the causes and consequences of public corruption;
 (B)has enacted laws and established government structures, policies, and practices that prohibit public corruption;
 (C)enforces such laws through a fair judicial process; (D)vigorously investigates, prosecutes, convicts, and sentences public officials who participate in or facilitate public corruption, including nationals of such country who are deployed in foreign military assignments, trade delegations abroad, or other similar missions who engage in or facilitate public corruption;
 (E)prescribes appropriate punishment for serious, significant corruption that is commensurate with the punishment prescribed for serious crimes;
 (F)prescribes appropriate punishment for significant corruption that provides a sufficiently stringent deterrent and adequately reflects the nature of the offense;
 (G)convicts and sentences persons responsible for such acts that take place wholly or partly within the country of such government, including, as appropriate, requiring the incarceration of individuals convicted of such acts;
 (H)holds private sector representatives accountable for their role in public corruption; and (I)addresses threats for civil society to monitor anti-corruption efforts; and
 (3)further consider— (A)verifiable measures taken by the government of a country identified under paragraph (1) to prohibit government officials from participating in, facilitating, or condoning public corruption, including the investigation, prosecution, and conviction of such officials;
 (B)the extent to which such government provides access, or, as appropriate, makes adequate resources available, to civil society organizations and other institutions to combat public corruption, including reporting, investigating, and monitoring;
 (C)the extent to which an independent judiciary or judicial body in such country is responsible for, and effectively capable of, deciding public corruption cases impartially, on the basis of facts and in accordance with law, without any improper restrictions, influences, inducements, pressures, threats, or interferences, whether direct or indirect, from any source or for any reason;
 (D)the extent to which such government cooperates meaningfully with the United States to strengthen government and judicial institutions and the rule of law to prevent, prohibit, and punish public corruption;
 (E)the extent to which such government— (i)is assisting in international investigations of transnational public corruption networks and in other cooperative efforts to combat serious, significant corruption, including cooperating with the governments of other countries to extradite corrupt actors;
 (ii)recognizes the rights of victims of public corruption, ensures their access to justice, and takes steps to prevent such victims from being further victimized or persecuted by corrupt actors, government officials, or others; and
 (iii)refrains from prosecuting legitimate victims of public corruption or whistleblowers due to such persons having assisted in exposing public corruption, and refrains from other discriminatory treatment of such persons; and
 (F)contain such other information relating to public corruption as the Secretary of State considers appropriate.
 (b)IdentificationAfter conducting each assessment under subsection (a), the Secretary of State shall identify, of the countries described in subsection (a)(1)—
 (1)which countries are meeting minimum standards to combat public corruption; (2)which countries are not meeting such minimum standards, but are making significant efforts to do so; and
 (3)which countries are not meeting such minimum standards and are not making significant efforts to do so.
 (c)ReportExcept as provided in subsection (d), not later than 180 days after the date of the enactment of this Act, and annually thereafter through fiscal year 2026, the Secretary of State shall submit a report to the appropriate congressional committees, and make such report publicly available. Such report shall—
 (1)identify the countries described in subsection (a)(1) and paragraphs (2) and (3) of subsection (b); (2)describe the methodology and data utilized in the assessments under subsection (a); and
 (3)identify the reasons for the identifications referred to in paragraph (1). (d)Briefing in lieu of reportThe Secretary of State may waive the requirement to submit and make publicly available a written report under subsection (c) if the Secretary—
 (1)determines that publication of such report would— (A)undermine existing United States anti-corruption efforts in 1 or more countries; or
 (B)threaten the national interests of the United States; and (2)provides a briefing to the appropriate congressional committees that—
 (A)identifies the countries described in subsection (a)(1) and paragraphs (2) and (3) of subsection (b);
 (B)describes the methodology and data utilized in the assessment under subsection (a); and (C)identifies the reasons for such identifications.
 (e)Appropriate congressional committee definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations of the Senate;
 (2)the Committee on Appropriations of the Senate; (3)the Committee on Foreign Affairs of the House of Representatives; and
 (4)the Committee on Appropriations of the House of Representatives. 3.Transparency and accountabilityFor each country identified under paragraphs (2) and (3) of section 2(b), the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, as appropriate, shall—
 (1)ensure that a corruption risk assessment and mitigation strategy is included in the integrated country strategy for such country; and
 (2)utilize appropriate mechanisms to combat corruption in such countries, including by ensuring— (A)the inclusion of anti-corruption clauses in contracts, grants, and cooperative agreements entered into by the Department of State or the United States Agency for International Development for or in such countries, which allow for the termination of such contracts, grants, or cooperative agreements, as the case may be, without penalty if credible indicators of public corruption are discovered;
 (B)the inclusion of appropriate clawback or flowdown clauses within the procurement instruments of the Department of State and the United States Agency for International Development that provide for the recovery of funds misappropriated through corruption;
 (C)the appropriate disclosure to the United States Government, in confidential form, if necessary, of the beneficial ownership of contractors, subcontractors, grantees, cooperative agreement participants, and other organizations implementing programs on behalf of the Department of State or the United States Agency for International Development; and
 (D)the establishment of mechanisms for investigating allegations of misappropriated resources and equipment.
				4.Designation of embassy anti-corruption points of contact
 (a)In generalThe Secretary of State shall annually designate an anti-corruption point of contact at the United States diplomatic post to each country identified under paragraphs (2) and (3) of section 2(b), or which the Secretary otherwise determines is in need of such a point of contact. The point of contact shall be the chief of mission or the chief of mission's designee.
 (b)ResponsibilitiesEach anti-corruption point of contact designated under subsection (a) shall be responsible for coordinating and overseeing the implementation of a whole-of-government approach among the relevant Federal departments and agencies operating programs that—
 (1)promote good governance in foreign countries; and (2)enhance the ability of such countries—
 (A)to combat public corruption; and (B)to develop and implement corruption risk assessment tools and mitigation strategies.
 (c)TrainingThe Secretary of State shall implement appropriate training for anti-corruption points of contact designated under subsection (a).
 5.DefinitionsIn this Act: (1)Corrupt actorThe term corrupt actor means—
 (A)any foreign person or entity that is a government official or government entity responsible for, or complicit in, an act of public corruption; and
 (B)any company, in which a person or entity described in subparagraph (A) has a significant stake, which is responsible for, or complicit in, an act of public corruption.
 (2)Foreign assistanceThe term foreign assistance means assistance made available under— (A)the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.); or
 (B)the Arms Export Control Act (22 U.S.C. 2751 et seq.). (3)Grand corruptionThe term grand corruption means public corruption committed at a high level of government that—
 (A)distorts policies or the central functioning of the country; and (B)enables leaders to benefit at the expense of the public good.
 (4)Petty corruptionThe term petty corruption means the unlawful exercise of entrusted public power for private gain by low- or mid-level public officials in their interactions with ordinary citizens, including by bribery, nepotism, fraud, or embezzlement.
 (5)Public corruptionThe term public corruption means the unlawful exercise of entrusted public power for private gain, including by bribery, nepotism, fraud, or embezzlement.Passed the Senate December 19, 2019.Julie E. Adams,Secretary